Title: To Benjamin Franklin from —— de Bragelonne, 21 April 1777: résumé
From: Bragelonne, ——, de Filley de la Barre
To: Franklin, Benjamin


<Bordeaux, April 21, 1777, in French: M. Delap has promised to forward you my letter and the attached memorandum. I am a man of standing, an old soldier allied with the most respectable houses in the kingdom and descended from generals. An impoverishing lawsuit has compelled me to put to use my observations made during many campaigns. The memorandum will show you the importance of my ideas, and your country needs to profit from those wise in the military art.
After more than thirty-five years of work I have perfected a new gun carriage. I have other suggestions as well, even more advantageous for your cause, but let us begin with this one. I will explain it to M. Delap, who, though young, strikes me as knowing the ways of the world. Please give him any directions needed for reducing the delays that usually ruin such cooperative ventures.>
